Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered December 24, 2003. The order, insofar as appealed from, granted defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action to recover damages for injuries sustained in a fall on an exterior stairway of a house owned by defendant and leased to plaintiff. Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Defendant established her entitlement to judgment as a matter of law on the issue whether there existed a defective or unreasonably dangerous condition *951on the premises that proximately caused plaintiffs injuries, and plaintiff failed to raise a triable question of fact (see Zanki v Cahill, 2 AD3d 197, 198-199 [2003], affd 2 NY3d 783 [2004]; see generally Schmidt v Barstow Assoc., 276 AD2d 784 [2000]). “Even if an expert alludes to potential defects on a stairway, the plaintiff still must establish that the slip and fall was connected to the supposed defect, absent which summary judgment is appropriate (Jefferson v Temco Servs. Indus., 272 AD2d 196 [2000]; Bitterman v Grotyohann, 295 AD2d 383, 384 [2002])” (Kane v Estia Greek Rest., 4 AD3d 189, 190 [2004]). Present — Scudder, J.E, Kehoe, Gorski, Martoche and Smith, JJ.